Stacy, C. J.,
dissenting: In my opinion, the plaintiffs are not in position to make the tort liability of the defendants to the bank and its receiver the basis of a creditors’ bill. Where a number of persons are injured by the tort of another or others, each may sue for his own damage, but I had not thought it permissible, in the absence of statutory authority, unless by consent, for all to join in one suit and prosecute their claims in a single action.
I am authorized to say that Mr. Justice Brogden entertains views similar to those here expressed.